Name: COMMISSION REGULATION (EC) No 2010/95 of 18 August 1995 correcting Regulation (EC) No 2002/95 concerning Regulation (EC) No 121/94 relating to the exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  Europe;  trade
 Date Published: nan

 19 . 8 . 95 EN Official Journal of the European Communities No L 196/11 COMMISSION REGULATION (EC) No 2010/95 of 18 August 1995 correcting Regulation (EC) No 2002/95 concerning Regulation (EC) No 121/94 relating to the exemption from the import duty for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 2002/95 (3) has fixed the percentage reductions for import licence appli ­ cations submitted on 14 August 1995 for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic ; Whereas a check has shown that an error appears in Article 2 of this Regulation ; whereas the Regulation in question should accordingly be corrected, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EC) No 2002/95 is hereby replaced by the following : 'Article 2 Applications for licences for the "Slovak Republic" quota provided for in Regulation (EC) No 121 /94 at a duty reduced by 60 % for malt falling within CN code 1107 10 99 submitted on 14 August 1995 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coeffi ­ cient of 0,978182.'. Article 2 This Regulation shall enter into force on 19 August 1995 . It shall apply from 18 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 1995. For the Commission Erkki LIIKANEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (J) OJ No L 179 , 29. 7. 1995, p. 1 . (3) OJ No L 195, 18 . 8 . 1995, p. 16.